                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 1                                                                  EASTERN DISTRICT OF WASHINGTON



 2                                                                   Jan 27, 2020
 3                                                                       SEAN F. MCAVOY, CLERK



 4
 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF WASHINGTON
 7 UNITED STATES OF AMERICA,
                                                      No.   2:19-CR-0014-WFN-1
 8                                Plaintiff,
                                                      ORDER DISMISSING INDICTMENT
 9              -vs-                                  AND QUASHING WARRANT
10 HERMINIO SALDANA-MERCADO,                          UNITED STATES MARSHAL
11                                                    ACTION REQUIRED
                    Defendant.
12
13              Pending before the Court is the Government's Motion for Order of Dismissal. ECF
14   No. 79. The Court has reviewed the file and Motion and is fully informed. Accordingly,
15              IT IS ORDERED that:
16              1. The Government's Motion for Order of Dismissal, filed January 27, 2020, ECF
17   No. 79, is GRANTED.
18              2. The Indictment is DISMISSED without prejudice
19              3. The outstanding warrant is QUASHED.
20              The District Court Executive is directed to file this Order and provide copies to
21   counsel AND TO the United States Marshals Service--action required.
22              DATED this 27th day of January, 2020.
23
24
25                                                    WM. FREMMING NIELSEN
     01-27-20                                  SENIOR UNITED STATES DISTRICT JUDGE
26
27
28


     ORDER
